Citation Nr: 0633343	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased evaluation for gunshot wound 
residuals to include scarring of the left anterior chest and 
right side of the neck, with fibrosis of a small area of the 
left mid-lung, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part continuing a previously assigned 20 percent 
evaluation for gunshot wound scar to the left anterior chest 
and right side of the neck, with fibrosis of a small area of 
the right mid-lung.  (The Board notes that in-service and 
post-service records, as detailed in the Remand, below, 
reflect that the left lung, not the right, suffered damage 
from the gunshot wound.  The Board has recharacterized the 
issue accordingly.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This remand is in part to comply with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). See Public Law 
No. 106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002 & Supp. 2006).  In particular, there 
is a duty to fully develop the claim.  

The veteran's service medical records (SMRs) reflect that in 
May 1945 he was shot in the chest with a pistol, with the 
wound considered severe.  The bullet entered at the inner 
supraclavicular on the right (right side of the neck) and 
exited at the left axilla (left chest), perforating the 
thorax.  There was a compound, comminuted, complete fracture 
of the inner third of the right clavicle.  There was also 
hemothorax on the left, considered severe, with acute 
atelectasis of the lower lobe of the left lung.  Upon 
healing, a painful cicatrix (i.e., a scar joining fibrous 
tissue) formed eight inches in length at the anterior 
axillary fold.  Treatment and hospitalization records through 
September 1945 show that the hemothorax, atelectasis, and 
fracture of the left clavicle (as shown by X-rays) were all 
well-healed.  However, the veteran then complained of 
persistent pain in the cicatrix of the anterior axillary 
fold.  

A September 1946 VA examination noted that the veteran's 
post-service employment was spotty, and that he complained of 
loss of strength in the left arm, occasional pains in the 
left chest, and breathing difficulty at times.  Chest X-rays 
in September 1946 revealed a small area of residual fibrosis 
of the left mid-lung.  Respiratory functioning was not found 
to be affected.  The residual left anterior chest scar was 
not tender or adherent to underlying structures and did not 
interfere with movement of the left shoulder and arm.  These 
shoulder and arm movements were found to be entirely normal.  
While the veteran complained that the arm tired easily, no 
atrophy was found and no apparent grip weakness was detected.  
The examiner assessed that the residual cicatrix of the left 
axillary fold produced a mild degree of weakness of the left 
arm on exertion, without interference with range of motion of 
the arm or shoulder.  

Here, remand is required because the two VA examinations 
afforded the veteran in March 2004 were both performed, and 
the ensuing examination reports were both prepared, without 
the benefit of review of the claims folder.  This failure of 
the examiners to review the claims folder is problematic for 
several reasons.  A post-service reference to injuries 
sustained in service, without a review of SMRs, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Such a failure to review SMRs is of 
particular importance in examinations of residuals of gunshot 
wounds, since assessment and ratings are to a significant 
degree based on the history of original injury, including the 
path of the projectile through the body and the immediate 
injuries, as well as the course of all resulting injury, 
illness, and treatment.  38 C.F.R. § 4.56.  Notably, the 
March 16, 2004, examiner had to hazard a guess (erroneously, 
as shown by the SMRs) as to the projectile's path.  In 
addition, as that examiner noted, the veteran has memory 
impairment, and hence his self-reported history of the 
original injury and course of recuperation were not reliable.  
In this regard, the Board notes that a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

VA regulations require that each disability be viewed in 
relation to its history, both in the examination and in the 
evaluation of the disability. 38 C.F.R. § 4.1.  Thus, it is 
essential that the examining physician have the veteran's 
medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In this case, the examiners, for both 
the March 2, 2004, and March 16, 2004, examinations, noted 
that they had only the scant medical records available from 
the veteran's VA electronic medical file, with the veteran 
having only sought VA treatment since January 2004.  

Thus, for several reasons peculiar to this case, the duty to 
seek a further medical evaluation of the veteran's claimed 
degree of disability informed by a review of the claims 
folder is of particular importance, and must outweigh the 
interests of expediency and preserving VA's resources, even 
where, as here, the veteran has been granted an advance on 
the Board's docket due to advanced age.  See 38 U.S.C.A. §  
7102(a) (West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) 
(2006) (rules governing advancing cases on Board docket); but 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.  Any indicated development should be 
completed, to include obtaining as yet 
unobtained VA or private treatment records 
with appropriate authorization.  The 
veteran should be afforded an additional 
opportunity to submit or inform of 
pertinent medical evidence.  

2.  The claims folder should be provided 
to either one of the VA examiners who 
conducted an examination of the veteran in 
March 2004.  The examiner should be 
informed that both of the VA examinations 
conducted in March 2004 were deficient for 
failure to review the claims folder.  The 
examiner must review the claims folder, 
including the veteran's service medical 
records, particularly as related to his 
history of gunshot wound and treatment and 
recuperation thereafter, as well as post-
service records, including VA treatment 
records, and both March 2004  VA 
examination reports and associated March 
2004 chest CT examination report, and any 
other obtained records.  

The examiner should then address the 
following matters: 

A.  What is the nature and 
extent of the veteran's 
residuals of in-service gunshot 
wound, to include any cicatrix 
or other scar, respiratory 
effects, effects on muscle or 
joint functioning (including any 
pain, loss of motion, weakness, 
fatigability, loss of endurance, 
or incoordination).  
B.  What muscle groups are 
affected?
C.  For each muscle group 
affected, what is the nature and 
extent of the muscle damage and 
residual impairment of muscle 
functioning?

All findings and conclusions should be 
explained in detail.  The examiner should 
also address the veteran's complaints of 
sleep impairment due to residual pain.  
The veteran's claims file must be made 
available to the examiner, and the 
examination report should indicate whether 
the veteran's medical records, including 
service medical records, were reviewed. 

3.  If both examiners who conducted the 
March 2004 VA examination are unavailable, 
or are otherwise unable or unwilling to 
answer these questions, then the veteran 
must be afforded an additional appropriate 
VA examination to determine the nature and 
extent of any current residuals of his in-
service gunshot wound.  To the extent 
necessary, any indicated non-invasive 
tests and studies should be conducted and 
all clinical findings reported in detail.  
The examiner must review the claims 
folder, including the veteran's service 
medical records, particularly as related 
to his history of gunshot wound and 
treatment and recuperation thereafter, as 
well as post-service records, including VA 
treatment records, and both March 2004  VA 
examination reports and associated March 
2004 chest CT examination report, and any 
other obtained records.  

The examiner should then address the 
following matters: 

A.  What is the nature and 
extent of the veteran's 
residuals of in-service gunshot 
wound, to include any cicatrix 
or other scar, respiratory 
effects, effects on muscle or 
joint functioning (including any 
pain, loss of motion, weakness, 
fatigability, loss of endurance, 
or incoordination).  
B.  What muscle groups are 
affected?
C.  For each muscle group 
affected, what is the nature and 
extent of the muscle damage and 
residual impairment of muscle 
functioning?

All findings and conclusions should be 
explained in detail.  The examiner should 
also address the veteran's complaints of 
sleep impairment due to residual pain.  
The veteran's claims file must be made 
available to the examiner, and the 
examination report should indicate whether 
the veteran's medical records, including 
service medical records, were reviewed. 

4.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought by the remanded claim is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

